DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 23 July 2021, with respect to the rejections of claims 11-20 and 22 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 23 April 2021 have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the apparatus of claim 1, comprising: a recommendation module configured to determine a recommendation relating to a first schedule and a second schedule to promote neurological development based on at least one of the learned cognitive information and the sleep cycle of the first organism, wherein the first schedule indicates a plan for daytime activities and the second schedule indicates and plan for future daytime activities of a second organism, within the context of the remainder of claim 1, and given the interpretation of the limitations “cognitive detection module”, “correlation module”, and “recommendation module” under 35 U.S.C. 112(f) in light of their respective corresponding elements in applicant’s original specification.

No prior art of record teach and/or fairly suggest the non-transitory computer program product to facilitate healthy sleep of claim 20, wherein the program is executable by a processor to: automatically determine a recommendation relating to a first schedule and a second schedule to promote neurological development based on at least one of the learned cognitive information and the sleep cycle of the first organism, wherein the first schedule indicates a plan for daytime activities and the second schedule indicates and plan for future daytime activities of a second organism, within the context of the remainder of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791